DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the preamble for, what is interpreted as, claim 12 is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not see support in the Specification for predicting the error as permanent when not comparing to an error stored in the filter.  The examiner finds support for the opposite of this limitation, such as in paragraph 0026 of the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 14-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent 10,733,049 in view of Porwal et al. U.S. Patent Application Publication US2018/0150345A1.
As per claim 1, Kim teaches a method for predicting and managing a fault in memory, comprising: detecting an error in data; comparing the error to one or more stored errors in a filter; and based upon the comparison, the error as a transient error or a permanent error for further action (column 1, lines 53-67).  Porwal teaches predicting the error (¶0032).  It would have been obvious to one of ordinary skill in the art to use the process of Porwal in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Porwal in the process of Kim because Porwal teaches the collection of data errors for analysis and correction thereof, an explicit desire of Kim.
As per claim 2, Kim teaches the method of claim 1, wherein the error in data is detected by reading an error in a cacheline (column 3, lines 60-64).
As per claim 3, Kim teaches the method of claim 1, wherein upon the error not comparing to an error stored in the filter, predicting the error as transient (column 1, lines 57-67).
As per claim 5, Kim teaches the method of claim 3, further comprising correcting the error (column 3, lines 44-47).
As per claim 6, Kim teaches the method of claim 5, wherein correcting the error includes writing corrected data to a memory (column 3, lines 44-47).
As per claim 7, Kim teaches the method of claim 1, wherein upon the error not comparing to an error stored in the filter, predicting the error as permanent (column 1, lines 53-67).
As per claim 8, Kim teaches the method of claim 7, further comprising setting a predicted permanent bit to indicate the error is predicted permanent (column 5, lines 48-51).
As per claim 9, Porwal teaches the method of claim 8, wherein the predicted permanent bit is set in a machine check architecture (MCA) bank (¶ 0025).
As per claim 10, Porwal teaches the method of claim 9, further comprising sending information to an operating system (OS) by the MCA bank about the predicted permanent error (¶ 0025).
As per claim 14, Kim teaches an apparatus for predicting and managing a fault in a memory, comprising: a memory; and a memory controller including a filter, the memory controller communicatively coupled with the memory, wherein the memory controller detects an error in data, compares the error to one or more stored errors in the filter, and based upon the comparison, the error as a transient error or a permanent error for further action  (column 1, lines 53-67).  Porwal teaches predicting the error (¶0032).  It would have been obvious to one of ordinary skill in the art to use the process of Porwal in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Porwal in the process of Kim because Porwal teaches the collection of data errors for analysis and correction thereof, an explicit desire of Kim.
As per claim 15, Kim teaches the apparatus of claim 14, wherein the error in data is detected by reading an error in a cacheline (column 3, lines 60-64).
As per claim 16, Kim teaches the apparatus of claim 14, wherein upon the error not comparing to an error stored in the filter, the memory controller predicts the error as transient (¶ column 1, lines 57-67).
As per claim 18, Kim teaches the apparatus of claim 16, further comprising the memory controller correcting the error (column 3, lines 44-47).
As per claim 19, Kim teaches the apparatus of claim 18, wherein correcting the error includes the memory controller writing corrected data to the memory (column 3, liens 44-47).
As per claim 20, Kim teaches the apparatus of claim 14, wherein upon the error not comparing to an error stored in the filter, the memory controller predicts the error as permanent (column 1, lines 53-57).
As per claim 21, Kim teaches the apparatus of claim 20, further comprising the memory controller setting a predicted permanent bit to indicate the error is predicted permanent (column 5, lines 48-51).
As per claim 22, Porwal teaches the apparatus of claim 21, wherein memory controller further comprises a machine check architecture (MCA) bank and sets the predicted permanent bit in the MCA bank (¶ 0025).
As per claim 23, Kim teaches the apparatus of claim 22, further comprising the memory controller sending information to an operating system (OS) about the predicted permanent error (¶ 0025).

Claims 4, 13, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Porwal in view of Ainsworth et al. U.S. Patent Application Publication US2020/0089559A1.
As per claim 4, Kim teaches the method of claim 3.  Ainsworth teaches it further comprising storing the error in the filter (¶ 0033). It would have been obvious to one of ordinary skill in the art to use the process of Ainsworth in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Ainsworth in the process of Kim because Ainsworth teaches differentiating errors to be either permanent or transient, an explicit desire of Kim.
As per claim 13, Ainsworth teaches the method of claim 1, wherein the filter is a Bloom filter (¶0033).
As per claim 17, Ainsworth teaches the apparatus of claim 16, further comprising the memory controller storing the error in the filter (¶0033).
As per claim 26, Kim teaches a non-transitory computer-readable medium for predicting and managing a fault in memory, the non-transitory computer-readable medium having instructions recorded thereon, that when executed by the processor, cause the -11- 5921820-1AMD-190361-US-NP processor to perform operations including: detecting an error in data; comparing the error to one or more stored errors; and based upon the comparison, predicting the error as a transient error or a permanent error for further action (column 1, lines 53-67).  Ainsworth teaches a filter (¶ 0033).  It would have been obvious to one of ordinary skill in the art to use the process of Ainsworth in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Ainsworth in the process of Kim because Ainsworth teaches differentiating errors to be either permanent or transient, an explicit desire of Kim.

Claims 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Porwal in view of Ranjan et al. U.S. Patent Application Publication US2017/0147416A1.
As per claim 11, Kim teaches the method of claim 10, wherein the information includes the predicted permanent bit, an address of the error (column 5, lines 48-51).  Ranjan teaches a syndrome (¶ 0007).  It would have been obvious to one of ordinary skill in the art to use the process of Ranjan in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Ranjan in the process of Kim because Ranjan teaches differentiating errors to be either permanent or transient, an explicit desire of Kim.
As per claim 24, Kim teaches the apparatus of claim 23, wherein the information includes the predicted permanent bit, an address of the error (column 5, lines 48-51).  Ranjan teaches a syndrome (¶ 0007).  It would have been obvious to one of ordinary skill in the art to use the process of Ranjan in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Ranjan in the process of Kim because Ranjan teaches differentiating errors to be either permanent or transient, an explicit desire of Kim.

Claims12, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Porwal in view of Chessin et al. U.S. Patent Application Publication US2009/0164872A1.
As per claim 12, Chessin teaches [the method of claim 1, further comprising performing, by the] OS, a page retirement or a post-package repair (PPR) (¶ 0029).  It would have been obvious to one of ordinary skill in the art to use the process of Chessin in the process of Kim.  One of ordinary skill in the art would have been motivated to use the process of Chessin in the process of Kim because Chessin teaches differentiating errors to be either correctable and uncorrectable, an explicit desire of Kim.
	As per claim 25, Chessin teaches the apparatus of claim 23, further comprising performing, by the OS, a page retirement or a post-package repair (PPR) (¶ 0029).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilda et al. US2017/0091023A1:  Correctable/uncorrectable error counts.
Choi et al. US2015/0199234A1:  Error count threshold with remapping.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113